                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONELL PATRICE BRANTLEY, SR.,                   :          CIVIL ACTION
 et al.                                          :
                                                 :          No. 17-606
    v.                                           :
                                                 :
 AMERICAN STAR BOOKS/PUBLISH                     :
 AMERICA, et al.                                 :

                                           ORDER

         AND NOW, this 8th day of November, 2019, the Court having directed pro se Plaintiffs

Donell Patrice Brantley, Sr. and Tyrone Taylor Benn, in its September 24, 2019, Order, to file an

amended complaint against Amazon Corporation by October 24, 2019, and no amended complaint

having been filed to date, and for the reasons set forth in the accompanying Memorandum, it is

ORDERED this case is DISMISSED with prejudice for failure to prosecute.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                 BY THE COURT:


                                                  /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.
